DETAILED ACTION

This communication is a Non-Final Rejection Office Action in response to the 2/14/2020 filling of Application 16/639,133.  Claims 1-25 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an interface configure to; a selector configure to; an intervention applicator configured to; a monitoring unit configured to.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-11 are directed toward a methods for determining an intervention index for a person performing a task.  Claims 12-20, 21-22, 25 are directed toward an apparatus for determining an intervention index for a person performing a task.  Claim 23 is are directed toward a computer program product for determining an intervention index for a person performing a task.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of determining performance value difference indicating a variation between performance in executing the task before and after the intervention is applied and determining an intervention index which falls into the Abstract idea categories of certain methods of organizing human activity and mental processes.  The elements of Claim 1 that represent the Abstract idea include:

A method for determining an intervention effect index for a person executing a task, the method comprising steps of: 
- determining, on the basis of said first sensing information, a performance value difference indicating a variation between performance in executing the task before an intervention is applied and performance in executing the task after the intervention is applied, the intervention representing an excitation affecting the person; 
- estimating, on the basis of said second sensing information, an emotional value difference indicative of a variation between emotional states before and after the intervention is applied; 
- determining the intervention effect index on the basis of said performance value difference and said emotional value difference, the intervention effect index representing an indication on effectiveness of the intervention on the person.

The 2019 PEG states certain method of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching, and following rules or instructions) are abstract.  The instant claims are directed to analyzing sensing information to determine a performance value difference indicating a variation between performances in executing the task before an intervention is applied and performance in executing the task after the intervention is applied and determine an intervention effect index on the basis of the performance value.  This is a method or organizing human activity as it is drawn to managing personal behavior including teaching, following rules or instructions.  Further, the 2019 PEG states concepts performed in the human mind (including an observation, evaluation, judgment, opinion) are abstract. The determining and estimating steps are observations or evaluations that can be performed in the mind.  As such, the claim recites at least one abstract idea. 
 Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
- obtaining sensing information by means of at least one sensor coupled to the person, wherein the sensing information includes first sensing information relating to performance in executing the task and second sensing information relating to an emotional state; 

Claim 12 recites the additional elements of an apparatus for determining an intervention effect index for a person executing a task, the apparatus comprising: - an interface configured
Claims 23 recites the additional elements of a non-transitory computer readable medium computer program including instructions which, when executed on a computer, cause the computer to execute the abstract idea
However, the computer elements (the non-transitory computer readable medium computer program including instructions which, when executed on a computer) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, obtaining sensing information by means of at least one sensor coupled to the person is data gathering and mere data gathering which is insignificant extra-solution activity (see MPEP 2106.05(g)).  Further, storing data is also considered insignificant extra solution activity. 
Additionally, using a wearable device to track motion can be considered generally linking the abstract idea to a particular technological environment.  MPEP 2106.05(h) states that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more.  In the instant case the broadly claimed sensor coupled to the person is indicative of linking the abstract idea or analyzing user motion to the particular technological environment of an enterprise where workers are provided with wearable devices.  
When viewing the generic receipt and storage of data in combination with the generic computer does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the computer elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Similarly, generally linking the abstract idea to a particular technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Further, nothing in the specification indicates that the receipt of information is anything other than conventional.  Further, MPEP 2106.05(d) states that receiving or transmitting data over a network is well known and conventional.  Thus, the claim is not patent eligible.
Additionally, the references provided indicate that obtaining sensing information by means of at least one sensor coupled to the person is well known and conventional.  This is evidenced by at least Reiner para. 30 that teaches “he system 100 is connected to a measurement tool 22, which includes any or all devices that measures the visual, physiologic, and cognitive forms of stress/fatigue, such as eye tracking systems, blood pressure monitors, heart monitors, breathing monitors, speech recognition/analysis systems, etc.”.  DeSapio para. 55 that teaches Sensor system 234 may be used to monitor person 206 repeatedly performing physical task 208 using tool 214 to generate task performance data. Sensor system 234 may include at least one sensor capable of measuring motion data, force data, or both. Depending on the implementation, sensor system 234 may include at least one sensor configured to be positioned on the limb of person 206 or relative to some other body part of person 206.  Further, Chestnut para. 11 the techniques track and trend compliance against task execution. That is, the head wearable device is configured to capture information giving valuable, not previously obtainable, insight into why users are not properly executing certain steps of the predetermined task.  Further, DeWalt para. 4 teaches sensor data can be collected from wearable sensors worn by workers performing tasks to complete the project. The sensor data can be stored and analyzed by a computer system. One or more project managers can monitor and view the sensor data in real-time.  As such, it is clear the wearable devices that are used to collect motion data are widely used in the art and are well-known and conventional under Berkheimer.
Claims 2-11 further limit the mental processes and method of organizing human activity recited in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  Claims 3-11 further limit the abstract idea recited in claim 1.   Further, storing and retrieving data from memory is considered insignificant extra solution activity and well-known and conventional when claimed generically (Claim 2, 3).  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-11 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  As such, the presentment of claim 1 otherwise styled as a method or computer program product, for example, would be subject to the same analysis.  As such Claims 12-25 are also rejected.
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are directed to a signals. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 US.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC. § 101 by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner US 2013/0006064 A1 in view of Jeon US 10423991 B1.

As per Claim 1 Reiner teaches a method for determining an intervention effect index for a person executing a task, the method comprising steps of: 
- obtaining sensing information by means of at least one sensor coupled to the person, wherein the sensing information includes first sensing information relating to performance in executing the task and second sensing information relating to an emotional state;  (Reiner para. 60 teaches the present invention includes a combination of external measurement tools 22 (i.e., sensors and components), and potentially other information or other systems, connected to a computer system 101, the combination which is designed to objectively measure stress and fatigue in an end-user, record the end-user's stress and fatigue-related data in a standardized database 113, 114, 128 etc., of the computer system(s) 101, 121, create automated prompts and alerts to the end-user based upon pre-defined stress and fatigue thresholds (which are derived based upon individual end-user and task performance), provide a number of interventions (which can be preferentially selected by the individual end-user), create data-driven best practice guidelines though meta-analysis of the database 113, 114, 128, and provide an objective tool for comparative technology assessment.  Para. 61 teaches the present invention includes the following components: 1) a stress and fatigue measurement tool 22; 2) a standardized database 113, 114, 128 which records, tracks, and analyzes stress and fatigue data from the measurement tool(s) 22 in real time, along with individual end-user workflow, quality performance measures, and clinical outcomes; 3) an end-user profiling system provided by the program 110, which provides a mechanism to stratify individual end-users in accordance with a number of individual variables, which can influence stress and fatigue data; 4) a task performance analysis performed by the program 110, which provides an historical and objective, data-driven measure of task complexity; 5) a stress and fatigue interventional device and/or program 110, which provides end-user and task-specific options for stress/fatigue reduction; and 6) a technology assessment tool provided by the program 110, which provides technology-specific stress and fatigue measures, along with corresponding workflow and task performance data. Note that the above components may be used individually or in any number or combination.  Para. 66 teaches physiologic measures of fatigue of the end-user can be performed using readily available affective measuring tools 22 including heart rate, blood pressure, and galvanic skin response monitoring, which are continuously recorded by the program 110 in the database 113, 113, 128, allowing for the program's 110 rapid and immediate detection of interval change. Cognitive measures of fatigue include mathematical task, vigilance tasks, and repetitive reaction time tasks, which can be periodically introduced into the user's workflow by the program 110.  Further, para. 67 teaches commercially available measurement tools 22 (i.e., heart and blood pressure monitors, skin sensors, etc.) can be used for recording these measurements, and combined with the analytical program 110 of the present invention, can determine interval change relative to end-user and context-specific baselines (i.e., measuring stress, fatigue, etc.). Depending upon task complexity and quality performance of the individual end-user, the pre-defined threshold for ‘acceptable” levels can be adjusted and stored in the database 113, 114, 128 for comparison with measured values.)
- determining, a performance value difference indicating a variation between performance in executing the task;  para. 128 teaches the relationship between workflow, productivity, quality, safety, and stress/fatigue is complex and often context and user-specific. In order to accurately define the interaction effects of these variables is through prospective analysis of the database 113, 114, 128 by the program 110, which provides user and context specific data which can be correlated with quality, safety, and clinical outcomes measures. One straightforward analysis which can be performed for QA purposes, is for the program 110 to correlate documented QA and/or safety deficiencies with stress/fatigue measures at the specific date and time the task was performed.  Para. 133 teaches as an example, it may be determined that a specific intervention technique (or combination of variables) may provide the best results (i.e., rapid fatigue reduction) for a given context or end-user profile. Once this data has been statistically validated by the program 110, the program 110 may incorporate this intervention technique as a “stress/fatigue program recommendation”, which alerts the end-user that data analysis has shown this recommendation to yield superior results for end-users of similar profiles.  Para. 81 teaches the intervention options can be customized by the program 110 in accordance with individual end-user preferences, the severity and type of measurement abnormalities, and the specific task being performed. These interventional techniques can be incorporated into each individual end-user's profile by the program 110, so that the user's specific preferences are automatically presented by the program 110 at the time of an abnormal fatigue measurement being taken by the measurement tool(s) 22, and recorded by the program 110. In addition to each individual end-user's preferences, the program 110 can store interventional preferences of similar profile users along with the ensuing results. This provides an effective data-driven record of cause and effect, which assists selection of interventional techniques based upon prior success under similar circumstances.  Para. 83 teaches the historical record of each individual end-user's fatigue and intervention measures can be reviewed and analyzed by the program 110 to identify trends and opportunities for improvement. As changes are made in workflow, technology in use, or tasks being performed, each individual end-user's data can be reviewed by the program 110 and correlated with similar end-users. This provides comparative analysis to identify "best practice" trends among end-users with similar profiles and tasks, with the ability for the program 110 to analyze those end-users with the highest performance analytics (as determined by quality, productivity, safety, and stress/fatigue measures).

- estimating, on the basis of said second sensing information, an emotional value difference indicative of a variation between emotional states before and after the intervention is applied; (para. 133 teaches as an example, it may be determined that a specific intervention technique (or combination of variables) may provide the best results (i.e., rapid fatigue reduction) for a given context or end-user profile. Once this data has been statistically validated by the program 110, the program 110 may incorporate this intervention technique as a “stress/fatigue program recommendation”, which alerts the end-user that data analysis has shown this recommendation to yield superior results for end-users of similar profiles.)

- determining the intervention effect index on the basis of said performance value difference and said emotional value difference, the intervention effect index representing an indication on effectiveness of the intervention on the person.  (para. 16 teaches the present invention provides real-time standardized measurement of occupational stress and fatigue; creates a standardized database for stress/fatigue, workflow, quality performance, and clinical outcomes data; creates an end-user profiling system (and peer reference groups), which would take into account a number of specific attributes and characteristics of the individual end-user; creates a standardized measure for task complexity; creates customizable stress/fatigue interventions commensurate with individual end-user style preferences and observed stress/fatigue analytics; and provides a technology assessment tool, which provides a standardized mechanism for correlating stress/fatigue measures with task performance, workflow, and specific technology in use.  Further para. 133 teaches as an example, it may be determined that a specific intervention technique (or combination of variables) may provide the best results (i.e., rapid fatigue reduction) for a given context or end-user profile. Once this data has been statistically validated by the program 110, the program 110 may incorporate this intervention technique as a “stress/fatigue program recommendation”, which alerts the end-user that data analysis has shown this recommendation to yield superior results for end-users of similar profiles.)

Reiner does not explicitly disclose the performance value is based said first sensing information, a performance value difference indicating a variation between performance in executing the task before an intervention is applied and performance in executing the task after the intervention is applied, the intervention representing an excitation affecting the person  However, Jeon para. 39 teaches  some embodiments, the travel coordination system 100 determines interventions for providers based on the safety risk classifications and the measured efficacy of certain interventions (e.g., whether a particular warning message helped improve a provider's safe driving), without necessarily using further modeling or machine learning. For example, the travel coordination system 100 may categorize providers by their type of safety risk classification for a randomized A/B experiment. By determining which intervention messages are correlated with improved quality of a certain category of providers, the travel coordination system 100 may design subsequent experiments accordingly. The travel coordination system 100 may provide the interventions with greater measured efficacy more frequently to providers in the certain category, e.g., for an experiment or during general operation of the travel coordination system 100.  Further para. 4 teaches  machine learning model is trained using features derived from trips requested and/or taken by users of the travel coordination system. The features may be based on information such as rider input feedback from a trip or telematics data captured by a sensor during the trip. The sensor may be a motion, audio, or camera type sensor, and may be included in a client device such as a smartphone device of the rider and/or the provider. The model may determine a safety risk classification for a provider such as whether the provider is likely to drive dangerously or behave inappropriately with riders during trips. Possible interventions may be sent to users with different safety risk classifications (or not sent) to determine the effectiveness of different interventions. Using these experimental results, the model may also be trained to predict the effectiveness of various interventions on a provider (or a subgroup of providers) based on the safety risk classification of the provider, characteristics of the provider, the feedback received for the provider, and the telematics data. Thus, the model learns from the results of randomized experiments performed by the travel coordination system using interventions provided by the travel coordination system to providers, as riders may report on the quality of trips before and after the intervention. As various interventions are sent (or not sent) to providers in the testing, the model learns from the test results which interventions for which providers are more likely to help improve, or maintain, the quality of service provided by the providers, e.g., how safely the provider drives the vehicle. Thus, the experimental selection of interventions to send to providers may be used to inform which interventions to provide to which providers. Further, the model may use the telematics data to determine the veracity of the received rider feedback.  Both Reiner and Jeon are directed to performing interventions to improve performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Reiner to include the performance value is based said first sensing information, a performance value difference indicating a variation between performance in executing the task before an intervention is applied and performance in executing the task after the intervention is applied, the intervention representing an excitation affecting the person as taught by Jeon to more accurately determine which intervention actual result in improved performance (as suggested by Jeon para. 2).

As per Claim 2 Reiner teaches the method according to claim 1, further comprising the step of: 
- storing, in a database, at least one of a plurality of intervention information with a respective intervention effect index determined from said determining step for determining the intervention effect index.   (Reiner para. 16 teaches the present invention provides real-time standardized measurement of occupational stress and fatigue; creates a standardized database for stress/fatigue, workflow, quality performance, and clinical outcomes data; creates an end-user profiling system (and peer reference groups), which would take into account a number of specific attributes and characteristics of the individual end-user; creates a standardized measure for task complexity; creates customizable stress/fatigue interventions commensurate with individual end-user style preferences and observed stress/fatigue analytics; and provides a technology assessment tool, which provides a standardized mechanism for correlating stress/fatigue measures with task performance, workflow, and specific technology in use.  Further para. 133 teaches as an example, it may be determined that a specific intervention technique (or combination of variables) may provide the best results (i.e., rapid fatigue reduction) for a given context or end-user profile. Once this data has been statistically validated by the program 110, the program 110 may incorporate this intervention technique as a “stress/fatigue program recommendation”, which alerts the end-user that data analysis has shown this recommendation to yield superior results for end-users of similar profiles.  Para. 82 teaches this essentially provides end-users with the ability to manually select intervention options of their choosing or allow the program 110 to search the database to provide a list of options with high degree of user and context-specific success. This can be performed on individual or grouped options, so that the program 110 may provide an end-user with a combination of interventions (e.g., music+relaxation technique) which has proven to be of high success in tandem with one another.)

As per Claim 3 Reiner teaches the method according to claim 1, further comprising: 
selecting, from a database, an intervention based on a predetermined intervention effect index.  (Reiner para. 82 teaches his essentially provides end-users with the ability to manually select intervention options of their choosing or allow the program 110 to search the database to provide a list of options with high degree of user and context-specific success. This can be performed on individual or grouped options, so that the program 110 may provide an end-user with a combination of interventions (e.g., music+relaxation technique) which has proven to be of high success in tandem with one another.)

As per Claim 4 Reiner teaches the method according to claim 3, further including a step of applying the selected intervention.  (Reiner para. 102-108 teach in step 216, the program 110 issues options to the end-user, in intervention, and requires instructions of: a) stop—and the user takes a break; b) adjust workflow (e.g., modify user interface, implement decision support tools, modify data extraction techniques, utilize automated workflow templates etc.); c) modify task complexity (reduce complexity); or d) continue as-is.  The user's choice dictates the next steps.  In step 217, the program 110 receives the input to stop, and the program 110 automatically logs out the user from performing any additional work (or for a predetermined period of time), with the exception of stress and fatigue measurements being available for continued input from the measurement tool(s) 22 into the database 113, 114, 128.)

As per Claim 7 Reiner the method according to claim 1, wherein the task includes an activity performed by the person, and the intervention includes a healthcare support feedback provided to the person.   (para. 72-75 teaches if the pre-determined threshold of 10% is subsequently reached, a mandated alert is sent by the program 110 by electronic means (i.e., alarm, email, text, fax, etc.) which forces the technologist to act based upon the following options:
a) Stop working and take a break, with selection of one of the many stress-reduction options which have been customized by the program 110 to the specific needs and preferences of the end-user.
b) Continue working, but switch to tasks of lesser complexity, as determined by analysis of the data in the database 113, 114, 128, technology in use, and the specific end-user's profile, by the program 110.)

As per Claim 8 Reiner the method according to claim 1, further including: a step of monitoring effectiveness of an intervention on the basis of the determined intervention effect index.  (para. 81-82 teach severity and type of measurement abnormalities, and the specific task being performed. These interventional techniques can be incorporated into each individual end-user's profile by the program 110, so that the user's specific preferences are automatically presented by the program 110 at the time of an abnormal fatigue measurement being taken by the measurement tool(s) 22, and recorded by the program 110. In addition to each individual end-user's preferences, the program 110 can store interventional preferences of similar profile users along with the ensuing results. This provides an effective data-driven record of cause and effect, which assists selection of interventional techniques based upon prior success under similar circumstances. As an example, a surgeon who has been sleep deprived may experience abnormally high fatigue measures and be forced to opt for intervention in order to reduce fatigue levels to acceptable levels before proceeding with his/her work. The surgeon may select an option provided by the program 110, for music intervention, and select from a list of available music options. Upon selection of a specific musical piece, the program 110 can search the database 113, 114, 128, and perform an analysis of the intervention success of that specific type of music, in accordance with the stress/fatigue measures recorded, end-user profile, and tasks being performed. Based upon this analysis, the program 110 can provide the end-user with an estimate of time required before the intervention has achieved the desired effect of reducing stress/fatigue levels to the baseline level, allowing the end-user to proceed with the requisite task. In performing this analysis, the program 110 may identify several alternative music options which have higher success rates, in terms of the degree of fatigue reduction and time required to achieve the pre-determined reduction required. These options, along with corresponding data analyses can be presented to the surgeon by the program 110, for review. The surgeon can in turn elect to stick with his/her original choice, or opt for one of the alternative options with a higher success rate. This essentially provides end-users with the ability to manually select intervention options of their choosing or allow the program 110 to search the database to provide a list of options with high degree of user and context-specific success. This can be performed on individual or grouped options, so that the program 110 may provide an end-user with a combination of interventions (e.g., music+relaxation technique) which has proven to be of high success in tandem with one another.)

As per Claim 9 Reiner the method according to claim 1, wherein the step of determining the performance value difference comprises:
- determining a first performance value in executing the task based on said first sensing information obtained before the intervention is applied,
- determining a second performance value in executing the task based on said first sensing information obtained after the intervention is applied, 
- determining said performance value difference based on the difference between said first performance value and said second performance value.  However, Jeon teaches  some embodiments, the travel coordination system 100 determines interventions for providers based on the safety risk classifications and the measured efficacy of certain interventions (e.g., whether a particular warning message helped improve a provider's safe driving), without necessarily using further modeling or machine learning. For example, the travel coordination system 100 may categorize providers by their type of safety risk classification for a randomized A/B experiment. By determining which intervention messages are correlated with improved quality of a certain category of providers, the travel coordination system 100 may design subsequent experiments accordingly. The travel coordination system 100 may provide the interventions with greater measured efficacy more frequently to providers in the certain category, e.g., for an experiment or during general operation of the travel coordination system 100.  Both Reiner and Jeon are directed to performing interventions to improve performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Reiner to include the method according to claim 1, wherein the step of determining the performance value difference comprises:
- determining a first performance value in executing the task based on said first sensing information obtained before the intervention is applied,
- determining a second performance value in executing the task based on said first sensing information obtained after the intervention is applied, 
- determining said performance value difference based on the difference between said first performance value and said second performance value as taught by Jeon to more accurately determine which intervention actual result in improved performance (as suggested by Jeon para. 2).

As per Claim 10 Reiner the method according to claim 2, further comprising the steps of: 
- determining an intervention effect index value in correspondence of a person; 
- selecting, from the database, an intervention to be applied to a person based on the determined intervention effect index value.  (para. 83 teaches the historical record of each individual end-user's fatigue and intervention measures can be reviewed and analyzed by the program 110 to identify trends and opportunities for improvement. As changes are made in workflow, technology in use, or tasks being performed, each individual end-user's data can be reviewed by the program 110 and correlated with similar end-users. This provides comparative analysis to identify “best practice” trends among end-users with similar profiles and tasks, with the ability for the program 110 to analyze those end-users with the highest performance analytics (as determined by quality, productivity, safety, and stress/fatigue measures.  Para. 61 teaches stress and fatigue interventional device and/or program 110, which provides end-user and task-specific options for stress/fatigue reduction)

As per Claim 11 Reiner teaches  the method of claim 2, wherein the database further stores attributes of a person in association with said intervention and said respective intervention effect index, the method comprising selecting an intervention on the basis of at least one of said stored attributes.   (para. 83 teaches the historical record of each individual end-user's fatigue and intervention measures can be reviewed and analyzed by the program 110 to identify trends and opportunities for improvement. As changes are made in workflow, technology in use, or tasks being performed, each individual end-user's data can be reviewed by the program 110 and correlated with similar end-users. This provides comparative analysis to identify “best practice” trends among end-users with similar profiles and tasks, with the ability for the program 110 to analyze those end-users with the highest performance analytics (as determined by quality, productivity, safety, and stress/fatigue measures).

Claim 12 recites similar limitation to those recited in claim 1 and is rejected for similar reasons.  Further, Reiner teaches an apparatus for determining an intervention effect index for a person executing a task, the apparatus comprising: - an interface configured to obtain sensing information and a first, second and third processor ( see Reiner para. 48 that teaches According to one embodiment of the invention, if the server 120 is provided in a centralized environment, the server 120 may include a processor 121 having a CPU 122 or parallel processor, which may be a server data processing device and an I/O interface 123. Alternatively, a distributed CPU 122 may be provided that includes a plurality of individual processors 121, which may be located on one or more machines. According to one embodiment of the invention, the processor 121 may be a general data processing unit and may include a data processing unit with large resources (i.e., high processing capabilities and a large memory for storing large amounts of data).  Para. 68 teaches he present invention includes a combination of external measurement tools 22 (i.e., sensors and components), and potentially other information or other systems, connected to a computer system 101, the combination which is designed to objectively measure stress and fatigue in an end-user, record the end-user's stress and fatigue-related data in a standardized database 113, 114, 128 etc., of the computer system(s) 101, 121, create automated prompts and alerts to the end-user based upon pre-defined stress and fatigue thresholds (which are derived based upon individual end-user and task performance), provide a number of interventions (which can be preferentially selected by the individual end-user), create data-driven best practice guidelines though meta-analysis of the database 113, 114, 128, and provide an objective tool for comparative technology assessment.)

Claim 23 recites similar limitation to those recited in claim 1 and is rejected for similar reasons.  Further, Reiner teaches a non-transitory computer readable medium computer program including instructions which, when executed on a computer, cause the computer to execute the steps according to claim 1  (see Claim 12)

Claim 24 recites similar limitation to those recited in claim 1 and is rejected for similar reasons.  Further, Reiner teaches a signal carrying instructions which, when executed on a computer, cause the computer to execute the steps according to claim 1  (see Claim 12)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner US 2013/0006064 A1 in view of Jeon US 10423991 B1 and in further view of DeSapio US 9,610,036 B1.

As per Claim 5 Reiner does not teach  the method according to claim 1, wherein the task includes a manufacturing task within a manufacturing line, and the intervention includes at least one amongst an intervention provided to the person and an intervention provided to at least one component included in the manufacturing line.    However, De Sapio para. 105 teaches apparatuses and methods embodied herein may be employed during at least one of the stages of aircraft manufacturing and service method 1000 in FIG. 10. In particular, task management system 204 from FIGS. 2-4 may be used to monitor and quantify musculoskeletal performance for repetitive physical tasks that are performed during any one of the stages of aircraft manufacturing and service method 1000. For example, without limitation, task management system 204 from FIGS. 2-4 may be used to monitor a person repeatedly performing a task during at least one of component and subassembly manufacturing 1006, system integration 1008, routine maintenance and service 1014, or some other stage of aircraft manufacturing and service method 1000. Task management system 204 may alert the person visually, audibly, physically, or in some other manner when a risk of musculoskeletal injury has increased beyond an acceptable risk threshold.  Both Reiner and De Sapio are directed to improving performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Reiner to include wherein the task includes a manufacturing task within a manufacturing line, and the intervention includes at least one amongst an intervention provided to the person and an intervention provided to at least one component included in the manufacturing line as taught by De Sapio to minimize the risk of laborers when performing repetitive physical tasks (see para. 6).

As per Claim 6 Reiner does not teach the method according to claim 1 , wherein the task includes an operation for driving a vehicle, and the intervention includes at least one amongst an intervention directly provided to the person and an intervention provided to at least one component included in the vehicle.  However, De Sapio para. 105 teaches apparatus and methods embodied herein may be employed during at least one of the stages of aircraft manufacturing and service method 1000 in FIG. 10. In particular, task management system 204 from FIGS. 2-4 may be used to monitor and quantify musculoskeletal performance for repetitive physical tasks that are performed during any one of the stages of aircraft manufacturing and service method 1000. For example, without limitation, task management system 204 from FIGS. 2-4 may be used to monitor a person repeatedly performing a task during at least one of component and subassembly manufacturing 1006, system integration 1008, routine maintenance and service 1014, or some other stage of aircraft manufacturing and service method 1000. Task management system 204 may alert the person visually, audibly, physically, or in some other manner when a risk of musculoskeletal injury has increased beyond an acceptable risk threshold. Both Reiner and De Sapio are directed to improving performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Reiner to include wherein the task includes an operation for driving a vehicle, and the intervention includes at least one amongst an intervention directly provided to the person and an intervention provided to at least one component included in the vehicle as taught by De Sapio to minimize the risk of laborers when performing repetitive physical tasks (see para. 6).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiner US 2013/0006064 A1 in view of Jeon US 10423991 B1 and in further view of Sales US 20170265798 A1.

As per Claim 25 Reiner teaches a system including an apparatus according to claim 12  and a portable intervention applicator configured for being coupled to a person, wherein the portable intervention applicator is configured to apply to the person an intervention on the basis of information received from the apparatus.  However, Sales para. 3 teaches a computer-implemented method is adapted for determining the alertness of a wearer of a computerized wearable device. The computerized wearable device comprises one or more sensors coupled to the computerized wearable device. The one or more sensors are adapted to detect one or more physiological characteristics of the wearer of the computerized wearable device, where the one or more characteristics are associated with the wearer's alertness. The computerized wearable device also comprises one or more stimulus transmitters coupled to the computerized wearable device, where the one or more stimulus transmitters are adapted to initiate the transmission of one or more stimuli to the wearer. The method comprises: (1) receiving, by a processor, at least one signal from the one or more sensors of the computerized wearable device; (2) at least partially in response to receiving the at least one signal, determining, by a processor, a baseline heart rate of the wearer of the computerized wearable device; (3) transmitting, by a processor, at least one stimulus from the one or more stimulus transmitters to the wearer; (4) determining, by a processor, a current heart rate of the wearer; (5) comparing, by a processor, the current heart rate of the wearer to the baseline heart rate of the wearer; (6) at least partially in response to comparing the current heart rate of the wearer to the baseline heart rate of the wearer, determining, by a processor, the current alertness level of the wearer; and (7) notifying, by a processor, the wearer of the wearer's current alertness level.  Both Reiner and Sales are directed to improving performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Reiner to include a portable intervention applicator configured for being coupled to a person, wherein the portable intervention applicator is configured to apply to the person an intervention on the basis of information received from the apparatus as taught by Sales provide an convenient and unobtrusive means to monitor and deliver interventions to users.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683